Citation Nr: 0532037	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-21 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In the October 2005 Appellant's Brief, the veteran's 
representative contends that the veteran's hypertensive 
condition was also aggravated by his service-connected PTSD.  
The Board accepts this statement as a new claim.  There is no 
indication that the RO has ever adjudicated that claim.  
Therefore, the matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Competent evidence of record shows that the veteran's 
service-connected type II diabetes mellitus aggravates his 
hypertension.


CONCLUSION OF LAW

Service connection for hypertension as secondary to service-
connected type II diabetes mellitus on the basis of 
aggravation is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be established when there is 
aggravation of a veteran's non-service-connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran seeks service connection for hypertension as 
secondary to his service-connected type II diabetes mellitus.  
Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Medical evidence of 
record indicates that the veteran currently is diagnosed with 
and treated for hypertension.  

The Board emphasizes that there is insufficient evidence to 
establish service connection for hypertension as proximately 
due to or the result of the service-connected type II 
diabetes mellitus.  38 C.F.R. § 3.310(a).  Specifically, in 
support of his claim, the veteran submits two statements from 
"A.T.," MD.  An August 2002 statement from Dr. T. indicates 
that "[i]t is a well established fact that high blood 
pressure is associated with diabetes.  Almost all diabetic 
patients have high blood pressure."  The Board considers 
this statement to be far too general.  It is not specific 
enough as to the veteran's hypertensive disorder.  
Furthermore, in a March 2002 statement, Dr. T. indicates the 
veteran has high blood pressure which is caused by his 
diabetes.  Significantly, Dr. T. does not provide any basis 
for his opinion.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Consequently, the Board considers these statements 
to be of limited probative value.  Additionally, neither the 
veteran nor his representative's personal, lay opinions as to 
the etiology of the veteran's hypertension are competent 
evidence needed to establish secondary service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

However, the Board finds that the medical evidence of record 
supports service connection for hypertension as secondary to 
service-connected type II diabetes mellitus on the basis of 
aggravation only.  38 U.S.C.A. § 5107(b); Allen, 7 Vet. App. 
at 448; Velez, 11 Vet. App. at 158.  Specifically, according 
to a VA examiner in a May 2002 report, "[i]t is at least as 
likely than not that these conditions [including 
hypertension] are related to his service-connected type II 
diabetes mellitus.  Though he had hypertension prior to the 
diagnosis of diabetes, his diabetes can and does aggravate 
the coexisting hypertension."  There is no contrary medical 
opinion of record.  Thus, the Board finds that this opinion 
is entitled to great probative weight and provides strong 
evidence for the veteran's secondary service connection claim 
on the basis of aggravation.

In summary, resolving any doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
hypertension as secondary to service-connected type II 
diabetes mellitus based on aggravation.  38 U.S.C.A. § 
5107(b); Allen, 7 Vet. App. at 448.  To that extent, the 
appeal is granted.

This decision does not imply that all of the veteran's 
hypertension is the result of his diabetes.  The RO should 
determine how much the veteran's hypertension has been 
aggravated by his diabetes and the veteran should receive 
appropriate compensation based on the aggravation alone.  The 
RO may wish to determine the nature and extent of the 
hypertension before the veteran's diabetes existed, and then 
determine how much the hypertension was aggravated by the 
veteran's diabetes disorder. 

The Duty to Notify and the Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Review of the claims folder reveals compliance with the VCAA, 
as the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal, the Board finds that any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hypertension as 
secondary to service-connected type II diabetes mellitus on 
the basis of aggravation is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


